On 
behalf of Venezuela, I congratulate our President and the Government and 
people of Bulgaria on his election to preside over this session of the General 
Assembly. 
I welcome the new Member States, whose presence among us makes this 
Organization more universal. 
I also wish to place on record our gratitude to the Permanent 
Representative of Saudi Arabia, Ambassador Samir Shihabi, who presided over 
the work of the forty-sixth session with such distinction. 
We are meeting at a time of particular instability and uncertainty. The 
international system is trying to find a new order and basic principles and 
guidelines to enable us to build a more just and egalitarian world. We are 
living at a time of rapid historical change. The most dramatic events and the 

most unexpected changes are taking place before a seemingly helpless world 
leadership. 
The end of communism is already a thing of the past; the collapse of the 
Soviet empire is ancient history. The absolute triumph of the West is 
beginning to be questioned, given the financial and exchange rate problems 
which the industrialized countries are experiencing, together with their 
profound social crisis. We might be talking about a post-capitalist era in 
which the quest for supposedly free competition has turned into a total 
dehumanization of the economic model, producing a yawning gap between rich and 
poor in world society. 
We are facing not the end of history, but rather a great lack of 
leadership, of confidence and of enthusiasm for the future. The 
industrialized countries, bogged down in their economic rivalries, cannot 
coordinate their actions in favour of peace, stability and justice. Deprived 
of the enemy which used to make them act together, they are now experiencing a 
substantial weakening of the bonds which used to unite them. 
The times in which we live require strong, democratic international 
organizations if the preventive diplomacy the Secretary-General has described 
in his "Agenda for Peace" which we are studying very carefully is to take 
root. We support the more active role he envisages for the Organization, in 
the area not of intervention, but rather of prevention. To achieve this, the 
United Nations and the specialized agencies must cooperate 
"to address the deepest causes of conflict: economic despair, social 
injustice and political oppression." (A/47/277, para. 15) 
The Security Council, which should have been the most efficient United 
Nations body, is an anachronism. It still reflects the interrelationship of 
forces that existed when it was created. When the United Nations came into 

being, its keystone was the Council, controlled by its five permanent members, 
which was given predominance to try to eliminate the limitations which had 
made the former League of Nations ineffectual. The founders of the 
Organization thought that this time the big Powers would be able to exercise 
effective leadership, in keeping with their power; that is, they would have 
the ability to act as world monitors and arbitrators and bring order to the 
world. 
To the frustration of humanity, the two super-Powers proved that they 
alone were enough to lay the foundations of international order. The Security 
Council, from the day the Organization was established until the end of the 
cold war, was to play second fiddle in the management of world affairs. 

After the collapse of the Soviet system, the Security Council began to 
regain its original functions. But it is doing so under the aegis of the 
triumphant values. Thus the major countries can outline an international 
scenario in accordance with their interests. This situation should be 
reconsidered so that, as the Secretary-General has said: 
"Democracy within the family of nations means the application of its 
principles within the world Organization itself." (A/47/277, para. 82) 
Before the General Assembly, the President of Venezuela, 
Carlos Andres Perez, clearly conveyed his concern over the need to make the 
Security Council more representative. He said: 
"Our own people's aspiration to democracy can also become a 
permanent aspiration of the United Nations. The Organization will not be 
strengthened unless an agreement is reached to eliminate the right of 
veto exercised by the permanent members of the Security Council, a right 
that responded to circumstances and realities that have ceased to exist. 
This mechanism runs counter to the spirit of the Charter of the United 
Nations and limits its effective contributions to collective security. 
"The right to veto Security Council resolutions is a mechanism that 
limits the achievement of consensus among the Member States of the United 
Nations. The Security Council must be a representative body, and in no 
way should any of its members negate the majority view of the United 
Nations. If we want collective and democratic security, we must aspire 
to universal egalitarian law." (A/46/PV.8. p. 13) 
In our changing times, concepts of State sovereignty and integrity are 
also being re-examined. Paradoxically, the "champions of freedom", once 
victorious, are trying to impose a homogeneous and intolerant world order in 
which an independent protagonist would be seen as a destabilizing and 

threatening factor. This is a matter of serious concern to the States of the 
southern hemisphere. In the past, we were important to the North in two 
ways: as the natural scenario for the East-West confrontation and as 
essential suppliers of raw materials. 
The confrontation between East and West is gone and with it the political 
and strategic usefulness of the third world. Raw materials have become 
marginal in the present world economy. The slump in the demand for 
commodities becomes more acute with every passing year. The phrase 
"mobilizing effect" used to mean that any surge in the rich economies would 
carry the developing economies along with it. When the North was growing, so 
were exports of raw materials. The situation has completely changed 
traditional export commodities no longer have the same value. International 
markets can almost do without us. 
The only way to preserve peace is to find balanced links between the 
hemispheres, put an end to relations of confrontation and strengthen 
cooperation between peoples. I have not come here to point out the mistakes 
made by the North. The countries in the South also bear heavy 
responsibilities. We must meet our challenge. The era of demagogic populism, 
inefficiency and corruption is over. If we wish to compete in a world of open 
markets we must devote ourselves to productive work and reward creativity. 
Venezuela has realized this and is in a position from which it can look to the 
future with optimism, provided there is compliance with the rules of open 
markets and competitiveness between nations. 
However, we must emphasize that while large regions in the South, 
especially in Latin America, are striving to internationalize their economies 
by opening them up to competition, the North is increasingly locking itself 
into inward-turning blocs. Ultimately, the free market one of the triumphant 

values to which I have already referred would seem to work in a single 
direction. 
If the rigid attitude of some international financial institutions 
persists, together with the dangerous protectionism that is again emerging 
among the industrialized countries, then the 1990s, which in Latin America 
began with severe economic measures and hopeful signs of growth, may also turn 
out to be another lost decade. 
The North is not making a contribution to the establishment of the 
necessary economic links between the two hemispheres. The new world order 
implies a dual concept: on the one hand, the failure of the South and, on the 
other, the defeat of the communist East. The power logic being applied is 
simple and direct. There is no longer any question of the loss of any given 
strategic resource or strategic position falling into the hands of communism. 
There being no enemies, there is no longer any danger of losing friends; worse 
yet, there is no longer any need for friends. What is important now is that 
there be no disorder and no anarchy. What matters now is the willingness of 
the South to submit to certain global rules of the game as defined by the 
North in terms of its own interests. 
Yet they fail to understand that these rules of the game become 
inoperative in situations ->f anarchy and civil strife, which can dismember a 
State and have spill-over effects on those surrounding it. Somalia is a 
tragic example of what the southern hemisphere could become, on a larger 
scale, in the twenty-first century. Some wealthy States may feel that they 
can live unaffected by such realities. They are mistaken. We must not forget 
that the South has its own ability to make an instinctive response: the 
migratory flows of its impoverished masses to the North. This flow, which is 

always difficult for any Government to control, could come to undermine the 
bases for the democratic and social stability in many developed countries. 
The best proof of this is the resurgence of extreme rightist movements and the 
outbreak of racial violence and xenophobia in many countries. 
These problems and the persistent imbalance between the North and the 
South highlight a series of essential issues that the Assembly should 
consider. The first is the democratization of the decision-making processes 
in the Security Council. This implies a new debate on the veto procedure and 
an increase in the number of permanent members so as to allow for the 
representation of the new world realities. 

The new circumstances in the world have been conducive to solving various 
regional problems, such as those in Angola, Namibia, Central America, 
Mozambique and Cambodia; to a large extent, in other areas, such as 
Afghanistan, Western Sahara, South Africa and the Middle East, there are 
signs, because of the new circumstances, that warrant hope for negotiated 
solutions to conflicts. Venezuela supports measures designed to achieve 
peaceful solutions to these problems and hopes that the favourable 
international climate will help maintain peace. 
We also supported the Rio summit on the environment and hope that the 
decisions adopted there, particularly those related to the problem of 
financing Agenda 21, will be implemented as soon as circumstances permit. ' 
Similarly, we give our full support to the Second World Conference on Human 
Rights, to be held next year, as well as to the forthcoming conferences on 
population and on the status of women and to the summit on social development. 
Despite the endeavours of the United Nations, the outlook is not 
encouraging. None the less, when all the countries gathered here in the 
Assembly commit themselves to working for change, for a world where hunger and 
war have vanished, where the environment is protected, and where realistic 
measures are adopted to prevent conflicts, then we shall be building the just 
society of which we have always dreamed. 
